Citation Nr: 0519031	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities (other than the right and 
left foot).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  He was held as a Prisoner of War of the German 
Government from August 5, 1944 to May 4, 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO, which 
denied claims of service connection for cold injuries, 
peripheral neuropathy, and a psychiatric disorder to include 
post-traumatic stress disorder (PTSD).  The veteran submitted 
a timely notice of disagreement with the denial of service 
connection for peripheral neuropathy and the RO issued a 
statement of the case addressing that issue.  

The case was remanded in December 2003 for further 
development.  In the remand, the Board concluded that an 
appeal of the denial of service connection for cold injury 
residuals was also before the Board.  In making that 
determination, the Board noted that the veteran clearly 
attributed the claimed peripheral neuropathy to exposure to 
cold in service, and, as such, the issue of service 
connection for cold injury residuals was inextricably 
intertwined with the issue of entitlement to service 
connection for peripheral neuropathy.  

After completion of additional development, the Appeals 
Management Center (AMC) issued a February 2005 rating 
decision granting service connection for residuals of a cold 
injury with peripheral neuropathy of the right foot, and 
residuals of a cold injury with peripheral neuropathy of the 
left foot.  Apparently, the AMC and veteran's representative 
believe that the February 2005 grant of service connection 
for residuals of cold injuries with peripheral neuropathy of 
the right and left feet is not a complete grant of benefits 
on appeal.  Rather, the representative expressed desire to 
continue with the appeal as it pertains to service connection 
for peripheral neuropathy of the bilateral lower extremities, 
other than the feet.  

The Board also notes that the veteran submitted a statement 
to the RO in April 2004, wherein he expressed his desire to 
file a claim of service connection for residuals of 
dysentery.  The Board refers this matter to the RO for 
appropriate action.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

As noted hereinabove, the June 2002 rating decision denied 
the veteran's claims of, inter alia, service connection for 
peripheral neuropathy and cold injuries.  The veteran timely 
appealed the denial of service connection for peripheral 
neuropathy.  In the December 2003 remand, the Board found the 
issues of service connection for peripheral neuropathy and 
cold injury residuals were inextricably intertwined and 
remanded the matter(s) for additional development.  

Additional evidence was thereafter added to the claims file, 
consisting of a VA examination report and VA outpatient 
treatment records and diagnostic test results.  

In a February 2005 rating decision, the RO found that service 
connection was warranted for residuals of a cold injury with 
peripheral neuropathy of the right foot and for residuals of 
a cold injury with peripheral neuropathy of the left foot.  
The AMC issued a supplemental statement of the case (SSOC) in 
February 2005 addressing only the issues that were granted 
pursuant to the February 2005 rating decision.  The veteran 
was then notified of this decision, and the case was returned 
to the Board for further appellate consideration.  
Importantly, the SSOC did not address a separate issue of 
service connection for peripheral neuropathy of the bilateral 
lower extremities, other than the feet.  

Nonetheless, it appears that the AMC and the veteran's 
representative believe that there is still an issue left to 
be resolved on appeal; that of entitlement to service 
connection for peripheral neuropathy of the bilateral lower 
extremities, other than the feet.  

In this regard, the Board notes that pertinent VA treatment 
records, a VA examination report and a private medical 
opinion have been added to the record since the Board's 
December 2003 remand.  Subsequent to the receipt of that 
evidence, a SSOC was issued in February 2005, but it only 
addressed the issues of service connection for residuals of a 
cold injury with peripheral neuropathy of the right foot and 
residuals of a cold injury with peripheral neuropathy of the 
left foot. The February 2005 SSOC did not address the issue 
of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, other than the 
feet, as required under 38 C.F.R. §§ 19.31 and 19.37. 

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the veteran's 
claim for entitlement to service 
connection for peripheral neuropathy of 
the bilateral lower extremities, other 
than the feet, in light of the VA 
outpatient treatment records and VA 
examination added to the record after the 
December 2003 Board Remand.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a SSOC that contains a summary 
of all of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations in accordance with 
38 C.F.R. §§ 19.31 and 19.37.  They 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


